Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of December 6, 2019.  The rejections are stated below.  Claims 1-6 are pending and have been examined.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of creating and participating in smart contracts (0007) without significantly more. 

4.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “creating and participating in a smart contract” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions ) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

a … … …in which data for contracts on the … are stored,
a … … …. defining an interface enabling base contract instances to communicate with and store data in the storage contract instance,
a … … …class defining a data representation of a deal contract including a plurality of states, an indication of a sponsor, an indication of participants, and a reference to authorized potential participants, and associated methods including methods that, when invoked on a deal contract instance, change the state of the deal contract instance, register individuals as authorized potential participants, and accept authorized participants;
an … … … class defining a data representation of authorized potential participants, and associated methods including methods that, when invoked on an address registry instance, add a participant as an authorized potential participant and verify that an individual is an authorized potential participant;
wherein the method of the deal contract object to accept authorized participants, when invoked for a deal contract instance with an indication of a potential participant, performs the steps of invoking the verification method of the address registry instance associated with the deal contract instance using the indication of the potential participant, and, in response to verification that the potential participant is authorized, adding the potential participant as a participant to the deal contact instance; and

5.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “blockchain platform having a distributed application, storage contract instance, blockchain, base contract object, interface enabling base contract instances, deal contract object class, address registry object class, oracle object” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) automate or implement the acts of creating and participating in a smart contracts.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of creating and participating in smart contracts (blockchain platform having a distributed application, storage contract instance, blockchain, base 
6.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claim 6 so hence claim 6 is rejected on similar grounds as claim 1. Dependent claims 2-5 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections – 35 USC §112


7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Means Plus Function
9.	Claims 1 and 6 each recites:

	“a deal contract object class defining…”,

	“an address registry object class”.
	
10.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “operable to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections – 35 USC 102

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





12.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zappier et al. [US Pub No. 2018/0204213 A1].

13.	Regarding claims 1 and 6, Zappier discloses a computer system, comprising: a blockchain platform having a distributed application deployed thereon, the distributed application comprising:
a storage contract instance in which data for contracts on the blockchain are stored (0026, 0028, 0030, 0043-0046, 0048),
a base contract object class defining an interface enabling base contract instances to communicate with and store data in the storage contract instance (0026, 0028, 0030, 0043-0046, 0048),
a deal contract object class defining a data representation of a deal contract including a plurality of states, an indication of a sponsor, an indication of participants, and a reference to authorized potential participants, and associated methods including methods that, when invoked on a deal contract instance, change the state of the deal contract instance, register individuals as authorized potential participants, and accept authorized participants (0026, 0028, 0030, 0043-0046, 0048);
an address registry object class defining a data representation of authorized potential participants, and associated methods including methods that, when invoked on an address registry instance, add a participant as an authorized potential participant 
wherein the method of the deal contract object to accept authorized participants, when invoked for a deal contract instance with an indication of a potential participant, performs the steps of invoking the verification method of the address registry instance associated with the deal contract instance using the indication of the potential participant, and, in response to verification that the potential participant is authorized, adding the potential participant as a participant to the deal contact instance (0026, 0028, 0030, 0043-0046, 0048); and
wherein the method of the deal contract object to register an individual, when invoked for a deal contract instance with an indication of an individual, performs the steps of accessing an oracle object to verify identity of the individual, and, in response to verification, invokes the method of the address registry instance associated with the deal contract instance to add the individual as an authorized potential participant of the deal contract instance (0026, 0028, 0030, 0043-0046, 0048).

14.	Regarding claim 2, Zappier discloses wherein methods to change state of a deal contract instance are invoked by a sponsor (0026, 0028, 0030, 0043-0046, 0048).

15.	Regarding claim 3, Zappier discloses wherein the distributed application further comprises:



16.	Regarding claim 4, Zappier discloses further comprising a graphical user interface allowing a sponsor to create a deal contract (0026, 0028, 0030, 0043-0046, 0048).

17.	Regarding claim 5, Zappier discloses further comprising a graphical user interface allowing a participant to participate a deal contract (0026, 0028, 0030, 0043-0046, 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692